 Case 1:18-cv-01949-LPS Document 54 Filed 04/02/20 Page 1 of 17 PageID #: 1256




                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

ALIGN TECHNOLOGY, INC.                         )
                                               )
                Plaintiff,                     )
                                               )
           v.                                  )    C.A. No. 18-1949-LPS
                                               )
3SHAPE A/S, 3SHAPE TRIOS A/S, and              )
3SHAPE INC.,                                   )
                                               )
                Defendants.                    )


                                    SCHEDULING ORDER

        This 2nd day of April , 2020, the Court having conducted a Case Management

Conference/Rule 16 scheduling and planning conference pursuant to Local Rule 16.2(a)

and Judge Stark’s Revised Procedures for Managing Patent Cases (which is posted at

http://www.ded.uscourts.gov; see Chambers, Judge Leonard P. Stark, Patent Cases) on

February 3, 2020 and the parties having determined after discussion that the matter

cannot be resolved at this juncture by settlement, voluntary mediation, or binding

arbitration;

      IT IS HEREBY ORDERED that:

      1.        Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. The

parties have made their initial disclosures pursuant to Federal Rule of Civil Procedure

26(a)(1). If they have not already done so, the parties are to review the Court’s Default

Standard for Discovery, Including Discovery of Electronically Stored Information (“ESI”)

(which is posted at http://www.ded.uscourts.gov: see Other Resources, Default Standards for

Discovery, and is incorporated herein by reference).
                                                1
  Case 1:18-cv-01949-LPS Document 54 Filed 04/02/20 Page 2 of 17 PageID #: 1257




       2.     Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before October 30, 2020.

       3.     Application to Court for Protective Order. Should counsel find it will be

necessary to apply to the Court for a protective order specifying terms and conditions for the

disclosure of confidential information, counsel should confer and attempt to reach an agreement

on a proposed form of order and submit it to the Court within ten (10) days from the date of this

Order. Should counsel be unable to reach an agreement on a proposed form of order, counsel

must follow the provisions of Paragraph 8(g) below.

       Any proposed protective order must include the following paragraph:

                  Other Proceedings. By entering this order and limiting the
                  disclosure of information in this case, the Court does not
                  intend to preclude another court from finding that
                  information may be relevant and subject to disclosure in
                  another case. Any person or party subject to this order who
                  becomes subject to a motion to disclose another party's
                  information designated “confidential” [the parties should list
                  any other level of designation, such as "highly confidential,"
                  which may be provided for in the protective order] pursuant
                  to this order shall promptly notify that party of the motion so
                  that the party may have an opportunity to appear and be
                  heard on whether that information should be disclosed.

       4.     Papers Filed Under Seal. In accordance with section G of the Administrative

 Procedures Governing Filing and Service by Electronic Means, a redacted version of any

 sealed document shall be filed electronically within seven (7) days of the filing of the sealed

 document.

       Should any party intend to request to seal or redact all or any portion of a transcript of a

 court proceeding (including a teleconference), such party should expressly note that intent at

 the start of the court proceeding. Should the party subsequently choose to make a request for


                                                 2
 Case 1:18-cv-01949-LPS Document 54 Filed 04/02/20 Page 3 of 17 PageID #: 1258




sealing or redaction, it must, promptly after the completion of the transcript, file with the

Court a motion for sealing/redaction, and include as attachments (1) a copy of the complete

transcript highlighted so the Court can easily identify and read the text proposed to be

sealed/redacted, and (2) a copy of the proposed redacted/sealed transcript. With their request,

the party seeking redactions must demonstrate why there is good cause for the redactions and

why disclosure of the redacted material would work a clearly defined and serious injury to the

party seeking redaction.

      5.      Courtesy Copies. Other than with respect to “discovery matters,” which are

governed by paragraph 8(g), and the final pretrial order, which is governed by paragraph 20,

the parties shall provide to the Court two (2) courtesy copies of all briefs and one (1) courtesy

copy of any other document filed in support of any briefs (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal.

      6.      ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.

      7.      Disclosures. Absent agreement among the parties, and approval of the Court:

              a.     By April 6, 2020, Plaintiff shall identify the accused product(s), including

       accused methods and systems, and its damages model, as well as the asserted patent(s)

       that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the file

       history for each asserted patent.

              b.     By May 29, 2020, Defendant shall produce core technical documents

       related to the accused product(s), sufficient to show how the accused product(s)

       work(s), including but not limited to non-publicly available operation manuals, product



                                                 3
 Case 1:18-cv-01949-LPS Document 54 Filed 04/02/20 Page 4 of 17 PageID #: 1259




       literature, schematics, and specifications. Defendant shall also produce sales figures for

       the accused product(s).

             c.        By June 29, 2020, Plaintiff shall produce an initial claim chart relating

       each known accused product to the asserted claims each such product allegedly

       infringes.

             d.        By July 29, 2020, Defendant shall produce its initial invalidity contentions

        for each asserted claim, as well as the known related invalidating references.

             e.         By November 20, 2020, Plaintiff shall provide final infringement

        contentions.

             f.         By December 23, 2020, Defendant shall provide final invalidity

        contentions.

             g.         Narrowing of claims. The parties shall meet and confer within 15 days

        of the issuance of the claim construction ruling and shall discuss the narrowing of

        asserted claims and invalidity references and combinations. Within 30 days of the

        issuance of the claim construction ruling, the parties shall submit a stipulation

        regarding the timing and scope of narrowing, or, if they cannot agree, the parties shall

        initiate the discovery dispute procedure under paragraph 8(g)).

      8.     Discovery. Unless otherwise ordered by the Court, the limitations on discovery

set forth in Local Rule 26.1 shall be strictly observed.

             a.         Discovery Cut Off. All fact discovery in this case s h a l l be initiated so

             that it will be completed on or before February 12, 2021.

             b.         Document Production. Document production shall be substantially

             complete by October 16, 2020.
                                                  4
Case 1:18-cv-01949-LPS Document 54 Filed 04/02/20 Page 5 of 17 PageID #: 1260




         c.      Requests for Admission. A maximum of 25 requests for admission are

         permitted for each side.

         d.     Interrogatories.

                       i.        A maximum of 25 interrogatories, including contention

                interrogatories, are permitted for each side.

                       ii.       The Court encourages the parties to serve and respond to

                contention interrogatories early in the case. In the absence of agreement

                among the parties, contention interrogatories, if filed, shall first be

                addressed by the party with the burden of proof. The adequacy of all

                interrogatory answers shall be judged by the level of detail each party

                provides; i.e., the more detail a party provides, the more detail a party

                shall receive.

         e.     Depositions.

                       i.        Limitation on Hours for Deposition Discovery. Each side

                is limited to a total of 70 hours with no more than 25 depositions of taking

                testimony by deposition upon oral examination.

                       ii.       Location of Depositions. Any party or representative

                (officer, director, or managing agent) of a party filing a civil action in this

                district court must ordinarily be required, upon request, to submit to a

                deposition at a place designated within this district. Exceptions to this

                general rule may be made by order of the Court. A defendant who

                becomes a counterclaimant, cross-claimant, or third-party plaintiff shall be



                                            5
Case 1:18-cv-01949-LPS Document 54 Filed 04/02/20 Page 6 of 17 PageID #: 1261




               considered as having filed an action in this Court for the purpose of this

               provision.

         f.    Disclosure of Expert Testimony.

                      i.      Expert Reports. For the party who has the initial burden of

               proof on the subject matter, the initial Federal Rule 26(a)(2) disclosure of

               expert testimony is due on or before March 3, 2021. The supplemental

               disclosure to contradict or rebut evidence on the same matter identified by

               another party is due on or before April 2, 2021. Reply expert reports from

               the party with the initial burden of proof are due on or before April 28,

               2021. No other expert reports will be permitted without either the consent

               of all parties or leave of the Court. Along with the submissions of the

               expert reports, the parties shall advise of the dates and times of their

               experts’ availability for deposition. All expert discovery shall be

               completed by May 26, 2021.

                      ii.     Expert Report Supplementation. The parties agree they

               will not permit expert declarations to be filed in connection with motions

               briefing (including case-dispositive motions).

                      iii.    Objections to Expert Testimony. To the extent any

               objection to expert testimony is made pursuant to the principles

               announced in Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993),

               as incorporated in Federal Rule of Evidence 702, it shall be made by

               motion no later than the deadline for dispositive motions set forth herein,

               unless otherwise ordered by the Court. Briefing on such motions is
                                          6
Case 1:18-cv-01949-LPS Document 54 Filed 04/02/20 Page 7 of 17 PageID #: 1262




               subject to the page limits set out in connection with briefing of case

               dispositive motions.

         g.    Discovery Matters and Disputes Relating to Protective Orders.

                      i.      Any discovery motion filed without first complying with

               the following procedures will be denied without prejudice to renew

               pursuant to these procedures.

                      ii.     Should counsel find, after good faith efforts -- including

               verbal communication among Delaware and Lead Counsel for all parties

               to the dispute – that they are unable to resolve a discovery matter or a

               dispute relating to a protective order, the moving party (i.e., the party

               seeking relief from the Court) should file a “Motion for Teleconference To

               Resolve [Discovery/Protective Order] Disputes.” The suggested text for this

               motion can be found in Magistrate Judge Hall’s section of the Court’s

               website, in the “Forms” tab.

                      iii.    The Court will thereafter order a discovery telephone

               conference and deadlines for submissions. On the date set by court order,

               generally not less than seventy-two hours prior to the conference (excluding

               weekends and holidays), the party seeking relief shall file with the Court a

               letter, not to exceed three pages, outlining the issues in dispute and its

               position on those issues. This submission shall include: (1) a proposed

               order, attached as an exhibit, setting out the nature of the relief requested;

               and (2) to the extent that the dispute relates to responses to certain discovery

               requests, an attached exhibit (or exhibits) containing the requests and the
                                           7
  Case 1:18-cv-01949-LPS Document 54 Filed 04/02/20 Page 8 of 17 PageID #: 1263




                       responses in dispute. On the date set by court order, generally not less than

                       forty-eight hours prior to the conference (excluding weekends and holidays),

                       any party opposing the application for relief may file a letter, not to exceed

                       three pages, outlining that party’s reasons for its opposition.

                               iv.     Each party shall submit two (2) courtesy copies of its

                       discovery letter and any other document filed in support to the Clerk’s

                       Office within one hour of e-filing. All courtesy copies shall be double-sided.

                               v.      Should the Court find further briefing necessary upon

                       conclusion of the conference, the Court will order it. Alternatively, the

                       Court may choose to resolve the dispute prior to the conference and cancel

                       the conference.

       9.      Motions to Amend.

               a.      Any motion to amend (including a motion for leave to amend) a pleading

shall NOT be accompanied by an opening brief but shall, instead, be accompanied by a letter, not

to exceed three (3) pages, describing the basis for the requested relief, and shall attach the proposed

amended pleading as well as a “blackline” comparison to the prior pleading.

               b.      Within seven (7) days after the filing of a motion in compliance with this

Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5) pages.

               c.      Within three (3) days thereafter, the moving party may file a reply letter,

not to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a

teleconference to address the motion to amend.




                                                    8
  Case 1:18-cv-01949-LPS Document 54 Filed 04/02/20 Page 9 of 17 PageID #: 1264




       10.        Motions to Strike.

                  a.     Any motion to strike any pleading or other document shall NOT be

accompanied by an opening brief but shall, instead, be accompanied by a letter, not to exceed

three (3) pages, describing the basis for the requested relief, and shall attach the document

to be stricken.

                  b.     Within seven (7) days after the filing of a motion in compliance with

this Order, any party opposing such a motion shall file a responsive letter, not to exceed five

(5) pages.

                  c.     Within three (3) days thereafter, the moving party may file a reply

letter, not to exceed two (2) pages, and, by this same date, the parties shall file a letter

requesting a teleconference to address the motion to strike.

       11.        Tutorial Describing the Technology and Matters in Issue. Unless otherwise

ordered by the Court, the parties shall provide the Court, no later than the date on which

their opening claim construction briefs are due, a tutorial on the technology at issue. In that

regard, the parties may separately or jointly submit a DVD of not more than thirty (30)

minutes. The tutorial should focus on the technology in issue and should not be used for

argument. The parties may choose to file their tutorial(s) under seal, subject to any

protective order in effect. Each party may comment, in writing (in no more than five (5)

pages) on the opposing party’s tutorial. Any such comment shall be filed no later than the

date on which the answering claim construction briefs are due. As to the format selected, the

parties should confirm the Court’s technical abilities to access the information contained in

the tutorial (currently best are “mpeg” or “quicktime”).



                                                   9
 Case 1:18-cv-01949-LPS Document 54 Filed 04/02/20 Page 10 of 17 PageID #: 1265




       12.     Claim Construction Issue Identification. On August 14, 2020, the parties shall

exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

proposed claim construction of those term(s)/phrase(s). This document will not be filed with

the Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a

Joint Claim Construction Chart to be submitted on August 28, 2020. The parties’ Joint Claim

Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue,

and should include each party's proposed construction of the disputed claim language with

citation(s) only to the intrinsic evidence in support of their respective proposed constructions.

A copy of the patent(s) in issue as well as those portions of the intrinsic record relied upon

shall be submitted with this Joint Claim Construction Chart. In this joint submission, the

parties shall not provide argument.

       13.     Claim Construction Briefing. The parties shall contemporaneously submit

initial briefs on claim construction issues on September 11, 2020. The parties’ answering

/responsive briefs shall be contemporaneously submitted on October 9, 2020. No reply briefs

or supplemental papers on claim construction shall be submitted without leave of the Court.

Local Rule 7.1.3(4) shall control the page limitations for initial (opening) and responsive

(answering) briefs.

       14.     Hearing on Claim Construction. Beginning at 1 p.m. on October 26, 2020

 the Court will hear argument on claim construction. The parties shall notify the Court, by

 joint letter submission, no later than the date on which their answering claim construction

 briefs are due: (i) whether they request leave to present testimony at the hearing; and (ii) the

 amount of time they are requesting be allocated to them for the hearing.



                                                 10
 Case 1:18-cv-01949-LPS Document 54 Filed 04/02/20 Page 11 of 17 PageID #: 1266




          Provided that the parties comply with all portions of this Scheduling Order, and any

 other orders of the Court, the parties should anticipate that the Court will issue its claim

 construction order within sixty (60) days of the conclusion of the claim construction hearing.

 If the Court is unable to meet this goal, it will advise the parties no later than sixty (60) days

 after the conclusion of the claim construction hearing.

         15.    Interim Status Report. On January 6, 2021, counsel shall submit a joint

letter to the Court with an interim report on the nature of the matters in issue and the

progress of discovery to date. Thereafter, if the Court deems it necessary, it will schedule a

status conference.

         16.    Supplementation. Absent agreement among the parties, and approval of the

Court, no later than October 30, 2020 the parties must finally supplement, inter alia, the

identification of all accused products and of all invalidity references.

         17.    Case Dispositive Motions. All case dispositive motions, an opening brief, and

affidavits, if any, in support of the motion shall be served and filed on or before July 14,

2021. Briefing will be presented pursuant to the Court’s Local Rules, as modified by this

Order.

                a.     No early motions without leave. No case dispositive motion under Rule

56 may be filed more than ten (10) days before the above date without leave of the Court.

                b.     Page limits combined with Daubert motion page limits. Each party is

permitted to file as many case dispositive motions as desired; provided, however, that each

SIDE will be limited to a combined total of 40 pages for all opening briefs, a combined total of

40 pages for all answering briefs, and a combined total of 20 pages for all reply briefs

regardless of the number of case dispositive motions that are filed. In the event that a party
                                                 11
    Case 1:18-cv-01949-LPS Document 54 Filed 04/02/20 Page 12 of 17 PageID #: 1267




files, in addition to a case dispositive motion, a Daubert motion to exclude or preclude all or

any portion of an expert's testimony, the total amount of pages permitted for all case dispositive

and Daubert motions shall be increased to 50 pages for all opening briefs, 50 pages for all

answering briefs, and 25 pages for all reply briefs for each SIDE.1

               c.      Hearing. The Court will hear argument on all pending case

dispositive and Daubert motions on October 26, 2021 beginning at 9 a.m. Subject to further

order of the Court, each side will be allocated a total of forty-five (45) minutes to present its

argument on all pending motions.

        18.    Applications by Motion. Except as otherwise specified herein, any application

to the Court shall be by written motion filed with the Clerk. Any non-dispositive motion

should contain the statement required by Local Rule 7.1.1.

        19.    Pretrial Conference. On January 28, 2022, the Court will hold a pretrial

conference in Court with counsel beginning at 11 a.m. Unless otherwise ordered by the Court,

the parties should assume that filing the pretrial order satisfies the pretrial disclosure

requirement of Federal Rule of Civil Procedure 26(a)(3). The parties shall file with the Court

the joint proposed final pretrial order with the information required by the form of Revised

Final Pretrial Order – Patent, which can be found on the Court’s website

(www.ded.uscourts.gov), on or before December 21, 2021. Unless otherwise ordered by the




1
       The parties must work together to ensure that the Court receives no more than a total of 250
pages (i.e., 50+ 50+ 25 regarding one side's motions, and 50+ 50+ 25 regarding the other side’s
motions) of briefing on all case dispositive motions and Daubert motions that are covered by this
scheduling order and any other scheduling order entered in any related case that is proceeding on a
consolidated or coordinated pretrial schedule.
                                                  12
 Case 1:18-cv-01949-LPS Document 54 Filed 04/02/20 Page 13 of 17 PageID #: 1268




Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d)(l)-(3) for the

preparation of the joint proposed final pretrial order.

        The parties shall provide the Court two (2) courtesy copies of the joint proposed final

pretrial order and all attachments.

        As noted in the Revised Final Pretrial Order – Patent, the parties shall include in their

joint proposed final pretrial order, among other things:

                a.       a request for a specific number of hours for their trial presentations, as well

as a requested number of days, based on the assumption that in a typical jury trial day (in which

there is not jury selection, jury instruction, or deliberations), there will be 5½ to 6½ hours of trial

time, and in a typical bench trial day there will be 6 to 7 hours of trial time;

                b.       their position as to whether the Court should allow objections to efforts to

impeach a witness with prior testimony, including objections based on lack of completeness and/or

lack of inconsistency;

                c.       their position as to whether the Court should rule at trial on objections to

expert testimony as beyond the scope of prior expert disclosures, taking time from the parties' trial

presentation to argue and decide such objections, or defer ruling on all such objections unless

renewed in writing following trial, subject to the proviso that a party prevailing on such a post-

trial objection will be entitled to have all of its costs associated with a new trial paid for by the

party that elicited the improper expert testimony at the earlier trial; and

                d.       their position as to how to make motions for judgment as a matter of law,

whether it be immediately at the appropriate point during trial or at a subsequent break, whether

the jury should be in or out of the courtroom, and whether such motions may be supplemented in

writing.
                                                    13
  Case 1:18-cv-01949-LPS Document 54 Filed 04/02/20 Page 14 of 17 PageID #: 1269




         20.   Motions in Limine. Motions in limine shall not be separately filed. All in

limine requests and responses thereto shall be set forth in the proposed pretrial order. Each

SIDE shall be limited to three (3) in limine requests, unless otherwise permitted by the Court.

The in limine request and any response shall contain the authorities relied upon; each in limine

request may be supported by a maximum of three (3) pages of argument and maybe opposed

by a maximum of three (3) pages of argument, and the side making the in limine request may

add a maximum of one (1) additional page in reply in support of its request. If more than one

party is supporting or opposing an in limine request, such support or opposition shall be

combined in a single three (3) page submission (and, if the moving party, a single one (1) page

reply), unless otherwise ordered by the Court. No separate briefing shall be submitted on in

limine requests, unless otherwise permitted by the Court.

         21.   Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47 and 51 the parties should file (i) proposed voir dire,

(ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms

three (3) business days before the final pretrial conference. This submission shall be

accompanied by a courtesy copy containing electronic files of these documents, in

WordPerfect or Microsoft Word format, which may be submitted by e-mail to Judge Stark’s

staff.

         22.   Trial. This matter is scheduled for an 8-10 day jury trial beginning at 9:30 a.m.

on February 7, 2022, with the subsequent trial days beginning at 9:00 a.m. until the case is

submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial

will be timed, as counsel will be allocated a total number of hours in which to present their

respective cases.
                                                  14
 Case 1:18-cv-01949-LPS Document 54 Filed 04/02/20 Page 15 of 17 PageID #: 1270




       23.     Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after

a jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of

order to enter judgment on the verdict. At the same time, the parties shall submit a joint status

report, indicating among other things how the case should proceed and listing any post-trial

motions each party intends to file.

       24.     Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are

limited to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10

pages of reply briefs relating to any post-trial motions filed by that side, no matter how many

such motions are filed.




                                                        ______________________________
                                                        Jennifer L. Hall
                                                        United States Magistrate Judge




                                                  15
Case 1:18-cv-01949-LPS Document 54 Filed 04/02/20 Page 16 of 17 PageID #: 1271




             Align Technology, Inc. v. 3Shape A/S, C.A. No. 18-1949-LPS (D. Del.)

                                            Schedule

Event                                                                                   Date
Protective order                                                                    10 days after
                                                                                        order
Identification of accused products, etc.                                              4/6/2020
Production of core technical documents, etc.                                         5/29/2020
Initial infringement contentions, etc.                                               6/29/2020
Initial invalidity contentions, etc.                                                 7/29/2020
Exchange of claim terms and constructions                                            8/14/2020
Joint claim construction chart                                                       8/28/2020
Opening claim construction briefs                                                    9/11/2020
Responsive claim construction briefs                                                 10/9/2020
Markman hearing                                                                     10/26/2020
Joinder of parties and amendment of pleadings                                       10/30/2020
Parties meet and confer regarding case narrowing                                    15 days after
                                                                                     Markman
                                                                                       ruling
Parties file stipulation or approach Court regarding case narrowing                 30 days after
                                                                                     Markman
                                                                                       ruling
Document production substantially complete                                          10/16/2020
Final supp. of accused products and invalidity references                           10/30/2020
Final infringement contentions                                                      11/20/2020
Final invalidity contentions                                                        12/23/2020
Interim status report                                                                 1/6/2021
Fact discovery cutoff                                                                2/12/2021
Opening expert reports                                                                3/3/2021
Rebuttal expert reports                                                              4/2/2021
Reply expert reports                                                                 4/28/2021
Expert discovery cutoff                                                              5/26/2021
Summary judgment and Daubert motions                                                 7/14/2021
                                                16
Case 1:18-cv-01949-LPS Document 54 Filed 04/02/20 Page 17 of 17 PageID #: 1272




Event                                                                  Date
Summary judgment/Daubert hearing                                    10/26/2021
Pretrial order due                                                  12/21/2021
Pretrial conference                                                 1/28/2022
Trial                                                               02/07/2022




                                     17
